Citation Nr: 0118491	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  89-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cervical spine 
arthritis with radiculopathy.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied service connection for 
cervical spine arthritis with radiculopathy.  The RO affirmed 
its denial in May, September and November 1996.  

The veteran testified at a July 1996 RO hearing.

Previously, in March 1998, the veteran's claim was remanded 
by the Board for further development and a medical opinion on 
causation.  Following additional development, in a January 
1999 opinion, the Board denied the veteran's claim.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In an Order dated 
January 18, 2001, the Court vacated the Board's January 1999 
decision, and remanded the claim back to the BVA for 
development consistent with the parties' Joint Motion for 
Remand and for a Stay of Proceedings (Joint Motion).


REMAND

This appeal arose from the veteran's claim that he developed 
cervical spine arthritis with radiculopathy as a result of 
his service, to include as a result of accumulated traumas 
experienced during training and in combat in Vietnam.  

The evidence of record reveals, in brief, that the veteran's 
service enlistment and separation examination reports show 
that his musculoskeletal system was clinically evaluated as 
normal.  The remainder of the service medical records is 
negative for complaints or treatment of neck pain, or the 
diagnosis of a cervical spine condition.  The veteran claims, 
that his currently diagnosed cervical spine arthritis with 
radiculopathy is the result of a 50-foot fall he incurred 
while rappelling down a cliff during training in Okinawa 
early in 1968 and that he was treated by members of his unit 
without hospitalization.  In the alternative, he argues that 
his cervical spine arthritis with radiculopathy is the result 
of accumulated injuries sustained during combat, to include 
diving into foxholes, jumping off of trucks and helicopters, 
and as the result of a concussion from a grenade blast in 
June 1968.  

The Joint Motion identifies essentially two bases for 
remanding this case back to the BVA.  First, the Joint Motion 
states that the January 1999 Board decision should be vacated 
or remanded because of the inadequacy of the July 1998 fee-
based examination performed by E. H. S., M.D., whose opinion 
failed to address the issue of a nexus between the 
appellant's alleged in-service trauma and current cervical 
arthritis because of an absence of documentation of a 
specific neck injury.  See Joint Motion at 3-4.  Thus, the 
Joint Motion indicates that the appellant's claim should be 
remanded to provide the appellant with an adequate medical 
evaluation, which addresses the issue of a causal 
relationship between the appellant's in-service trauma during 
training exercises and combat, as well as any other medical 
issue which is relevant to the Board's decision on the issue 
of service connection.  See Joint Motion at 4.

Second, in light of the fact that Dr. E. H. S.'s opinion was 
premised on an incorrect legal standard, the Joint Motion 
states that the Board did not adequately explain why his 
opinion was accorded more probative value than the supporting 
opinion of the appellant's treating physician, and that the 
Board should also address the extent to which the provisions 
of 38 U.S.C.A. § 1154(b) apply to his claim.  See Joint 
Motion at 4.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b)(West 1991); 38 C.F.R. § 
3.304(d) (2000). The effect of 38 U.S.C.A. § 1154(b) is that 
service connection will not be precluded for combat veterans 
simply because of the absence of notation of a claimed 
disability in the official service records.  The law does 
not, however, create a presumption of service connection, and 
service connection remains a question that must be decided 
based on all the evidence in the individual case.  

The veteran's Form DD-214 shows that he served in the 
Republic of Vietnam as a corpsman with Marine infantry units 
during 1968 and that he was awarded the Purple Heart and the 
Combat Action Ribbon.  Based on the foregoing, the Board 
found that the veteran is qualified for the combat veteran's 
special consideration under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  Therefore, to the extent that the 
veteran has asserted that he suffered significant blows to 
his head on several occasions during combat under such 
circumstances as diving for cover during firefights, and on 
one occasion, being near the concussion of a grenade, his 
accounts are accepted.

Finally, the Joint Motion noted that the veteran filed an 
informal claim for service connection for post-traumatic 
arthritis of multiple joints on several occasions.  See Joint 
Motion at 4-5.  

"The Regional Office has not adjudicated 
this claim although the veteran has filed 
a May, 1996 VA Form 9, which references 
the Regional Office's failure to grant 
service connection for post traumatic 
arthritis in multiple joints, R412; a 
12/30/96 letter which states that he is 
filing an appeal regarding his cervical 
spine disability as well as arthritis of 
all major joints, knees, ankles, wrist, 
arms, legs, back, hips, and sacro-lumbar 
spine, R450; and a 1/28/98 informal 
presentation to the BVA, which notes that 
the February, 1996 Rating Decision denied 
serviced (sic) connection of cervical 
spine arthritis, but did not address the 
claims for service connection of 
arthritis to the veteran's other joints. 
R468-469.  See Joint Motion at 5.

The Joint motion continues: "Because the Regional Office has 
not responded to the Appellant's Notice of Disagreement, the 
remedy is to remand this issue to the Board for "appropriate 
procedural compliance, specifically the issuance of an SOC."  
Fenderson vs. West, 12 Vet. App. 119, 131-32 (1999)."  See 
Joint Motion at 5.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Joint Motion has 
indicated that the proper action is to REMAND the issue to 
the RO for the issuance of a statement of the case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment or examination for his cervical 
spine disorder since October 1995.  After 
obtaining any necessary authorization(s) 
from the veteran, the RO should attempt 
to secure copies of all identified 
records not already in the claims file 
and associate them with the claims file.  
38 C.F.R. § 3.159 (2000).

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination to assess the nature and 
etiology of his cervical spine 
disability, to include arthritis and 
radiculopathy.  The claims file and a 
copy of this remand must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner should so 
indicate in the examination report.  
After reviewing the claims file, the 
examiner should offer opinions as to 
whether it is at least as likely as not 
(50 percent or more probability) that: 
(a) the veteran's cervical spine 
disability, to include arthritis with 
radiculopathy, began during or as the 
result of some incident (i.e., trauma) of 
active service and (b) any of the 
veteran's service-connected disabilities 
has caused or aggravated (chronically 
worsened) a cervical spine disorder.  The 
rationale for any opinion and all 
clinical findings should be reported in 
detail.  All tests and studies deemed 
necessary should be accomplished.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the claim for 
service connection for a cervical spine 
disorder, to include arthritis with 
radiculopathy, on direct and secondary 
bases.  If the claim is denied, the 
veteran and his representative should 
then be furnished a supplemental 
statement of the case, which addresses 
all additional evidence, and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

5.  The RO should take appropriate 
action, including adjudication and 
issuance of a statement of the case, on 
the appellant's claims for service 
connection for post-traumatic arthritis 
of multiple joints, to include the knees, 
ankles, wrist, arms, legs, back, hips, 
and lumbosacral spine.  The veteran and 
his representative should be clearly 
advised of the need to file a substantive 
appeal if the veteran wishes to complete 
an appeal from that determination. 

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional information and afford the veteran 
due process. The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant and his representative have the 
right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




